Citation Nr: 0929908	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-21 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which reopened the claim of entitlement to 
service connection for a right shoulder disorder and then 
denied the claim on de novo review.  The Veteran had 
requested a video conference hearing with a Veterans Law 
Judge; however, he subsequently withdrew this request in July 
2009.  Although the RO reopened the claim and then 
readudicated it on the merits, the Board must independently 
address the issue of reopening a previously denied claim.  
That is, whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted); see also Barnett v. Brown, 83 
F.3d 1380 (1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

A final April 1999 Board decision denied the Veteran's claim 
of service connection for a right shoulder disorder.  The 
denial was essentially based on a finding that there was no 
evidence of a current disability.  The instant claim to 
reopen was filed in February 2004.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided several cases 
involving VCAA notice requirements that are applicable to the 
Veteran's claim.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that the VCAA notice requirements 
under 38 U.S.C.A. § 5103(a), in a claim to reopen a 
previously finally denied claim, require that VA, by way of a 
more specific notice letter, notify the claimant of the 
meaning of new and material evidence and of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While the Veteran received notice in a 
March 2004 letter that his claim had previously been denied 
and of the definition of new and material evidence, he was 
not otherwise provided with a Kent complying notice letter.  
Specifically, he was not informed of the reason why his claim 
was previously denied and of the underlying elements needed 
to establish service connection.  As the Veteran does not 
appear to understand the basis for the prior denial, or be 
aware of what type of evidence would suffice to reopen his 
claim, corrective notice is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter that lists the issue 
presently on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.

The Veteran must be sent a letter that is 
compliant with the notice requirements in 
claims to reopen as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This letter should include, with 
some degree of specificity, what type of 
evidence would be new and material, i.e., 
would suffice to reopen the claim (such as 
nexus evidence); the basis of the Board's 
prior denial; and what is necessary to 
substantiate the underlying claim of 
service connection.  He should have an 
opportunity to respond.

2.  Thereafter, the Veteran's claim must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




